People v Jean (2015 NY Slip Op 05699)





People v Jean


2015 NY Slip Op 05699


Decided on July 1, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 1, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
L. PRISCILLA HALL
LEONARD B. AUSTIN
HECTOR D. LASALLE, JJ.


2014-01409
 (Ind. No. 2099/11)

[*1]The People of the State of New York, respondent,
vHerby Jean, appellant.


Martin Geoffrey Goldberg, Franklin Square, N.Y., for appellant.
Madeline Singas, Acting District Attorney, Mineola, N.Y. (Cristin N. Connell and Pamela Kelly-Pincus of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Nassau County (Honorof, J.), rendered January 28, 2014, convicting him of grand larceny in the third degree, grand larceny in the fourth degree, criminal possession of stolen property in the third degree, criminal possession of stolen property in the fourth degree, unauthorized use of a motor vehicle in the second degree, and aggravated unlicensed operation of a motor vehicle in the second degree (two counts), upon a jury verdict, and imposing sentence.
ORDERED that the judgment is affirmed.
Under the circumstances of this case, the Supreme Court providently exercised its discretion in denying the for-cause challenges, raised by the defendant and the People, to a certain prospective juror who indicated during voir dire that he had "tinnitus, a ringing." Contrary to the defendant's contention, the record does not establish that the prospective juror had a hearing impairment that would unduly interfere with his ability to be a trial juror (cf. People v Guay, 18 NY3d 16, 23; People v Guzman, 76 NY2d 1).
The defendant's remaining contentions are without merit.
RIVERA, J.P., HALL, AUSTIN and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court